Citation Nr: 0415368	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-05 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 23, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD.

3.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for the 
residuals of VA treatment for bladder and prostate cancer.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his son
ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel 

INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1958.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for PTSD, and 
assigned a 50 percent rating for the disorder effective April 
14, 1999.  The RO also denied entitlement to service 
connection for bladder and prostate cancer, claimed as being 
secondary to smoking in service.  The veteran perfected an 
appeal of the rating assigned for PTSD, the effective date 
assigned for the grant of service connection, and the denial 
of service connection for bladder and prostate cancer.

The RO issued a statement of the case in March 2002, which 
included the issues of entitlement to an earlier effective 
date for the grant of service connection for PTSD and whether 
a December 1958 rating decision was clearly and unmistakably 
erroneous in not granting service connection for PTSD (as 
then contended by the veteran).  In his May 2002 substantive 
appeal, however, the veteran stated that it was not his 
intent to raise the issue of clear and unmistakable error in 
the December 1958 decision; he bases his arguments for an 
effective date in October 1958 for the grant of service 
connection for PTSD on the RO's failure to properly assist 
him in developing a claim for a psychiatric disorder at that 
time.  The Board finds, therefore, that he has not perfected 
an appeal of the issue of clear and unmistakable error in the 
December 1958 decision, and that that issue is not now before 
the Board.

In March 2002 the RO issued a rating decision awarding an 
effective date of March 23, 1999, for the grant of service 
connection for PTSD.  The veteran continues to contend that 
he is entitled to an effective date in October 1958 for the 
grant of service connection.  
The veteran participated in an informal hearing conference 
with the RO's Decision Review Officer in June 2002.  During 
that conference he stated that he did not intend to appeal 
the issue of entitlement to service connection for bladder 
and prostate cancer, claimed as being secondary to smoking.  
The Board finds, therefore, that his appeal of that issue has 
been withdrawn.

In a November 2000 statement the veteran asserted that he was 
entitled to VA compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for "bladder and prostate cancer."  He underwent the 
surgical treatment of bladder and prostate cancer at a VA 
medical center (MC) in March 1996.  He has not argued that 
the VAMC caused him to have bladder or prostate cancer.  In 
the November 2000 statement he asserted that the surgery had 
resulted in the removal or "disablement" of the prostate 
gland, both testicles, and the penis, thereby entitling him 
to special monthly compensation for each of those organs, 
based on loss of use of a creative organ.

In a September 2001 notice the RO asked the veteran to 
identify evidence that was relevant to his claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
bladder and prostate cancer.  In an October 2001 statement he 
indicated that, as a result of the March 1996 surgery, he had 
incurred two hernias, which he believed to be evidence of 
negligence on the part of the VA physicians.  In a May 2002 
rating decision the RO denied entitlement to compensation 
benefits for the residuals of bladder and prostate cancer, to 
include loss of a creative organ and a hernia condition, all 
claimed pursuant to 38 U.S.C.A. § 1151.  

The veteran submitted a notice of disagreement with the May 
2002 decision, and in June 2002 the RO issued a statement of 
the case including as the issues on appeal entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for prostate 
cancer, bladder cancer, a disability of the testicles, a 
disability of the penis, peristomal hernias, inguinal 
hernias, and loss of use of a creative organ.  The veteran 
subsequently timely submitted a substantive appeal as to the 
issues addressed in the June 2002 statement of the case.  
Because the veteran has indicated in his statements and 
pleadings that he believes he is entitled to compensation 
benefits because he underwent surgery for the bladder and 
prostate cancer at the VAMC in March 1996, and not that the 
VAMC caused him to have bladder and prostate cancer, the 
Board has characterized this issue on appeal as entitlement 
to compensation benefits for the residuals of VA treatment 
for bladder and prostate cancer, which incorporates all of 
the various disabilities claimed by the veteran.

In November 2003, the veteran testified at hearing before the 
undersigned in Washington, D.C.  A transcript of that hearing 
is of record.

In addition to the issues discussed above, the veteran has 
raised the issue of entitlement to service connection for 
alcohol and tobacco abuse as secondary to PTSD.  Following 
the withdrawal of his appeal on the issue of entitlement to 
service connection for bladder and prostate cancer as 
secondary to smoking, he again raised that issue in a 
November 2003 statement.  Because these newly raised issues 
have not yet been adjudicated by the RO, they are referred to 
the RO for appropriate action.

The issues of entitlement to an initial rating in excess of 
50 percent for PTSD and entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for the residuals of VA 
treatment for bladder and prostate cancer are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The veteran did not submit a claim for VA compensation 
benefits for a psychiatric disorder until March 23, 1999.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 23, 1999, for 
the grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2003).



VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

The veteran filed his current claim in March 1999 and the 
claim was initially adjudicated in November 1999, prior to 
the enactment of the VCAA.  While on appeal, the VCAA was 
enacted in November 2000.  It is VA's position that Pelegrini 
is incorrect as it applies to a case where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the notice of disagreement to the November 1999 rating 
decision, the veteran raised the issue of an earlier 
effective date for the grant of service connection for PTSD.  
In a March 2002 rating decision, the RO granted an effective 
date of March 23, 1999.  In the March 2002 statement of the 
case, the RO provided the veteran 


actual notice of the statutory provisions of the VCAA, 
pertaining to notice and the duty to assist.  In November 
2003, the veteran testified before the Board on the issue. 

Although the initial RO decision was made prior to the 
enactment of the VCAA, the safeguards of procedural due 
process are notice and the opportunity to be heard.  In this 
case, the veteran has been given adequate notice of the 
evidence to substantiate his claim, namely, evidence 
pertaining to the date of receipt of claim or date 
entitlement arose as provided in the March 2002 statement of 
the case.  As the veteran has been given adequate notice of 
the need to submit evidence or argument and the opportunity 
to submit such evidence and argument and to address the issue 
at a hearing, the Board determines that to decide the appeal 
now would not be prejudicial to the veteran.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has submitted additional 
argument and as he has not identified any additional evidence 
and as there are no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 

Alternative Argument as to the Application of the VCAA 

In Huston v. Principi, 17 Vet. App. 195, 202 (2003), the 
Court held that the VCAA applys to an appeal of the effective 
date assigned following the initial grant of service 
connection and that compliance with the VCAA is required, 
regardless of whether failure to comply is prejudicial to the 
veteran.  In Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004), the Federal Circuit held that the Court is 
required to apply the doctrine of prejudicial error in 
reviewing a decision of the Board.  To the extent that the 
Court has held that compliance with the VCAA is required, 
regardless of whether non-compliance is prejudicial to the 
veteran, the holdings of the Court in Huston is no longer 
valid.

Furthermore, the VA's General Counsel has determined that the 
VCAA does not require VA to notify the claimant of the 
evidence required to substantiate a claim if that claim 
arises from a notice of disagreement.  In that opinion the 
General Counsel determined that the Court's holding in Huston 
was merely dictum and not binding on VA.  As the veteran's 
challenge to the effective date assigned for the grant of 
service connection for PTSD arose in a November 2000 notice 
of disagreement, following the November 1999 grant of service 
connection for PTSD, VA is not required to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The veteran's service medical records showed that he was 
treated for anxiety reaction during service.  After service 
in 1958, he filed an application for VA disability 
compensation, claiming service connection for residuals of a 
left leg wound, which the RO granted in a December 1958 
rating decision.  At the time, the veteran did not claim 
service connection for anxiety. 

The veteran's claim for PTSD was received on March 23, 1999. 

Relevant Laws and Regulations

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

Analysis

The veteran contends that he is entitled to an effective date 
of October 9, 1958 (the day he was separated from service), 
for the grant of service connection for PTSD.  He argues that 
his service medical records show that he was treated for 
psychiatric problems in 1954; that he submitted a claim for 
compensation benefits on separation from service; and that in 
the adjudication of the claim in December 1958, the RO failed 
in not adjudicating a claim for service connection for a 
psychiatric disorder, citing Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).

The basis for the veteran's argument is that the RO's failure 
to assist him in developing a claim for compensation benefits 
for a psychiatric disorder in 1958 constituted a "grave 
procedural error" in the adjudication of his claim.  He has 
relied on Hayre v. West for the proposition that because the 
RO failed to assist him in developing a claim for 
compensation benefits for a psychiatric disorder in 1958, 


the December 1958 rating decision did not become final.  
Because that decision did not become final, his "claim" for 
compensation benefits remains pending, thereby entitling him 
to an effective date in October 1958.

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en 
banc), reh'g denied en banc, 56 Fed. Appx. 496 (Fed. 3, 
2003), the Federal Circuit overruled its holding in Hayre.  
In Cook, the Federal Circuit expressly overruled the holding 
in Hayre that a "grave procedural error" could prevent a 
decision from becoming final.  The Federal Circuit found in 
Cook that there are only two statutory exceptions to the rule 
of finality of VA decisions:  38 U.S.C.A. § 5108, pertaining 
to the presentation of new and material evidence, and 38 
U.S.C.A. §§ 5109A and 7111, pertaining to clear and 
unmistakable error.  The concept of new and material evidence 
is not relevant to the veteran's appeal because entitlement 
to service connection for PTSD was not based on the 
submission of new and material evidence.  In addition, the 
veteran stated that he did not intend to raise the issue of 
clear and unmistakable error in the December 1958 decision.  
None of the exceptions to finality described in Cook are, 
therefore, relevant to the veteran's appeal.  Although the 
case law on which the veteran has based his arguments is no 
longer valid, the Board will address his specific arguments. 

The veteran contends that the RO failed to infer or liberally 
construe his 1958 application to include a claim for 
compensation for a psychiatric disorder, citing Douglas v. 
Derwinski, 2 Vet. App. 435 (1992) and Fanning v. Brown, 4 
Vet. App. 225 (1993). 

Although VA is required to liberally construe the veteran's 
statements and pleadings, the liberal-reading requirement 
does not require the Board to conduct an exercise in 
prognostication, but only requires that it consider all 
issues reasonably raised.  Talbert v. Brown, 7 Vet. App. 352, 
356 (1995).  In his November 1958 claim for service 
connection the veteran made no reference to any psychiatric 
impairment, or express any intent to claim benefits for any 
impairment other than the residuals of a left leg wound.  The 
November 1958 application cannot, therefore, be "liberally 
construed" to constitute a claim for compensation benefits 
for a psychiatric disorder.  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993) (in order to constitute a claim for VA 
benefits, the document must identify the benefit being 
sought); 38 C.F.R. § 3.155(a).  Without a claim, the 
veteran's other arguments, pertaining to the "duty to 
notify" and the "duty to assist" are without merit. 

The record shows that the veteran submitted a claim for VA 
compensation benefits for PTSD on March 23, 1999.  Prior to 
that date he did not submit any claim, either formal or 
informal, that can be construed as a claim for compensation 
benefits for a psychiatric disorder.  Because he did not 
submit a claim for compensation benefits for a psychiatric 
disorder within one year of his separation from service, in 
accordance with 38 C.F.R. § 3.400(b)(2) the effective date 
for the grant of service connection is the date of claim or 
the date entitlement arose, whichever is later.  As the 
medical evidence documents treatment for a psychiatric 
disorder in 1997, the effective date for the grant of service 
connection is, therefore, the date of the claim, which is 
March 23, 1999.  The Board finds that entitlement to an 
effective date prior to March 23, 1999, is not shown.  
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires the filing of a claim).


ORDER

An effective date prior to March 23, 1999, for the grant of 
service connection for PTSD is denied.


REMAND

The veteran contends that he is entitled to a 100 percent 
rating for PTSD.  The record shows that he receives treatment 
for PTSD from the VAMCs in Hampton and Richmond, Virginia and 
that he was last examined by VA in August 1999.  

The veteran also contends that he is entitled to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for the residuals of 
treatment for bladder and prostate cancer.  

The medical evidence indicates that in March 1996 the veteran 
underwent a radical cystoprostectomy due to transitional cell 
carcinoma. It is not clear from the available evidence, 
however, whether the veteran suffered additional disability 
following the March 1996 surgical treatment and, if so, what 
was the proximate cause of the additional disability.

Accordingly, further procedural and evidentiary development 
is required and the issues are remanded for the following 
action:

1.  Ensure compliance with the 
Veteran's Claims Assistance Act 
(VCAA), 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In the VCAA 
notification letter, ask the veteran 
to provide any evidence in his 
possession that pertains to the 
claims. 

2.  Ask the veteran to identify the 
non-VA health-care providers, who 
have treated him. 

3.  Obtain medical records from the 
Hampton VAMC since 2001 and the 
Richmond VAMC since June 2002.  

4.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the severity of PTSD.  The 
claims file must be made available 
to and be reviewed by the examiner.  

5.  Forward the veteran's claims 
file to a VA physician in order to 
obtain a medical opinion on whether 
the veteran suffered an increase in 
disability following the March 1996 
surgery.  If the physician finds 
that such an increase in disability 
occurred, the physician should 
provide an opinion on:   

a)  Whether the increase in 
disability was the result of 
the necessary consequences of 
the treatment, that is, those 
that are certain to result 
from, or were intended to 
result from the treatment; or, 

b)  Whether the additional 
disability was due to 
carelessness, negligence, lack 
of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
VAMC, or an event not 
reasonably foreseeable.   

6.  After the development is 
completed, adjudicate the issues.  
If any benefit sought on appeal 
remains denied, provide the veteran 
with a supplemental statement of the 
case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded b y the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

______________________________________________
	George E. Guido Jr.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



